Citation Nr: 1627675	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-27 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin disorder of the hands, to include actinic keratoses.
 
2.  Entitlement to service connection for skin disorder of the hands, to include eczema and squamous cell carcinoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from July 1943 to February 1948 and from November 1950 to August 1952.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which (in pertinent part) found that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for actinic keratosis, eczema and squamous cell carcinoma of the hands.  These issues were before the Board in April 2015, when the Board reopened these claims and remanded the underlying issues for further development.

On his VA Form 9, Appeal to the Board, the Veteran requested a hearing before a member of the Board; however, he subsequently withdrew this request in a written statement dated in December 2014.  See 38 C.F.R. § 20.704(e) (2015). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for eczema and squamous cell carcinoma of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was exposed to radiation during service as a part of post-operation CROSSROADS activities. 
 
2.  Actinic keratosis is not a presumptive disease specific to radiation exposed veterans nor is it a radiogenic disease. 
 
3.  Actinic keratoses of the hands did not manifest during service and are unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for actinic keratoses of the hands are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in September 2011.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), service personnel records, and identified post-service treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board.

As to the Veteran's claim that his actinic keratoses of the hands are due to radiation exposure in service, as will be explained in more detail below, this disability is not included under 38 C.F.R. § 3.309(d) or under 38 C.F.R. § 3.311 and exposure to radiation is already of record.  An opinion was obtained from a VA examiner in August 2015 regarding whether the actinic keratoses are related to service, including as a result of ionizing radiation exposure.  The August 2015 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Factual Background and Analysis

The Veteran contends that he has actinic keratoses of the hands that were caused by the chemical agents he used to clean aircraft during service.  Alternatively, he contends that this skin disability was caused by his exposure to ionizing radiation during service.  See November 1990 hearing transcript; November 2004, August 2011 and November 2012 statements from the Veteran; March 2015 statement from the Veteran's representative; April 2016 VA examination report.  

In a February 2015 letter, the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's participation in post-operation CROSSROADS activities, a U.S. atmospheric nuclear test series conducted at Bikini Atoll, Marshall Islands, in 1946.

STRs, including February 1948 and August 1952 separation examination reports, are negative for complaints or findings related to actinic keratoses of the hands.

Following service, private treatment records note the Veteran's complaints of and treatment for various skin disabilities of the hands as early as 1961, when he was seen for a nail fungus on the left index finger.  Many of these records also show treatment for eczema and squamous cell carcinoma of the hands, disabilities which are the subject of the remand below.   As is pertinent to this claim, Dr. JSM stated in a March 2005 letter that he had treated the Veteran for various skin disabilities since 1990, including actinic keratoses of the hands.  Treatment records from Dr. JSM note findings of actinic keratoses of the hands in October 2003, February 2005, March 2009, March 2011 and March 2012.  These were treated with liquid nitrogen.

An August 2015 VA examination report notes the Veteran's concerns related to radiation and chemical exposure in service causing his claimed skin disability.  The examiner noted the Veteran's history of actinic keratoses.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's actinic keratoses lesion of the hands were less likely than not secondary to his exposure to chemical cleaning agents or radiation in service.  In this regard, the examiner noted that actinic keratosis is not a radiogenic disease under the applicable regulations, and that based on medical literature, the Veteran's actinic keratosis is secondary to a lifetime of sun exposure.

Regarding service connection based on radiation-risk activity, as indicated by DTRA, the Veteran participated in a radiation-risk activity during service and was exposed to radiation.  See 38 C.F.R. § 3.309(d)(3)(i)(iv)(v)(B).  However, actinic keratoses are not included under the list of diseases in 38 C.F.R. § 3.309(d).  Thus, presumptive service connection on this basis is not warranted.

Regarding service connection based on radiogenic diseases, again, the Veteran was exposed to radiation.  See 38 C.F.R. §§ 3.309(d)(3)(i)(iv)(v)(B), 3.311(b)(i).  But actinic keratosis is not a listed radiogenic disease and the Veteran has not submitted scientific or medical evidence to indicate that the actinic keratosis is a radiogenic disease.  Thus, presumptive service connection on this basis is not warranted.

The remaining questions are, therefore, whether there is evidence of an inservice occurrence of an injury or disease and competent and credible evidence of a nexus between the current actinic keratoses and an in-service disease or injury.  See Combee, 34 F.3d 1039. 

The evidence does not show that actinic keratosis existed during service, but there is evidence of in-service radiation exposure and cleaning chemicals exposure.  The first recorded diagnosis of actinic keratoses of the hands, as noted above, is not until many years after service - in 2003. 

The preponderance of the evidence fails to show that the Veteran's actinic keratoses of the hands are related to service.  In reaching this conclusion, the Board finds that the August 2015 VA examiner thoroughly reviewed the claims file, after which he opined that the Veteran's actinic keratoses of the hands are not related to service.  As the VA examiner's opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides probative evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  Notably, no contrary medical opinion has been presented.  

The Board also finds that the Veteran's statements that his actinic keratoses are related to service are not competent.   Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  For the claimed actinic keratoses of the hands, the Veteran is competent to report his symptoms, but not to report that his symptoms are related to service, to include exposure to chemicals or ionizing radiation therein as such a determination is not capable of lay observation - the development of a skin condition is complicated medical process.  Thus, the Board finds that his statements in support of the assertion that the skin disorder is related to in-service events are not competent evidence.  While he might sincerely believe that his actinic keratoses of the hands are related to his military service, as a lay person, he is not competent to render a medical opinion as this requires clinical training and application of symptoms to clinical tests.  The Veteran has not provided testimony that he has had actinic keratoses during and since service.  As discussed above, the probative medical evidence shows that his actinic keratoses are not related to his military service.  Thus, a nexus has not been established either through the clinical record or the Veteran's own statements.  As such, the claim must fail.  

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for actinic keratoses of the hands.  There is no doubt to resolve.  Accordingly, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for actinic keratoses of the hands is denied.


REMAND

Remand is required to obtain an etiology opinion regarding eczema and squamous cell carcinoma of the hands.  In this regard, the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (indicating when a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission (emphasis added)).  

The Board remanded these issues in April 2015 for an examination and etiology opinion.  Although eczema and squamous cell carcinoma of the hands was not shown on VA examination in April 2016, there is evidence of the disabilities in the appeal period.  The record includes private treatment for eczema of the hands in June 1990, October 1990 and February 2000, and treatment for squamous cell carcinoma of the hands in May 1996, October 1997 and August 2000.  See treatment records from Dr. JSM.  In March 2005, Dr. JSM stated that he had been treating the Veteran for his claimed disabilities since 1990.  A November 2012 private treatment record notes the Veteran's complaints of losing skin on his hands after washing planes in service, current findings of atrophic skin on both palms and the physician's opinion that the current disability occurred on active duty, based only on the Veteran's statements.  A December 2014 VA outpatient treatment record notes the Veteran's complaints of "new spots" on his hands; he was sent for a dermatology consultation.  Accordingly, an examination and opinion are required prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the VA examiner who provided the April 2016 opinion.  If that examiner is unavailable, another similarly qualified examiner may provide an opinion.  If an examination is deemed necessary, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.   

The examiner must provide an opinion whether the Veteran has had eczema and squamous cell carcinoma of the hands that at least as likely as not (a 50 percent or greater probability) had onset during, or are otherwise related to active service, to include exposure to radiation or chemicals used to wash airplanes.  The examiner must provide the requested opinion even if the claimed disabilities are not currently shown.

The Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptoms, he or she must provide a reason for doing so.

The examiner must also address the November 2012 private medical opinion.

2.  Ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


